Exhibit 10.1

 



Executive Severance Policy

 

Eligibility

 

Executives within the three executive tiers set forth below who agree to be
bound by all of the restrictions, conditions and limitations under this
Executive Severance Policy (“Policy”) will be eligible to severance payments and
other applicable benefits as set forth in this Policy upon a “Qualifying
Termination,” as such term is defined herein.

 

·Tier 1:    Chief Executive Officer.

 

·Tier 2:    Section 16 Officers.

 

·Tier 3:    Members of the Corporate Executive Committee, or equivalent
executive committee if renamed.

 

As needed on an ongoing basis and in its sole discretion, the Compensation &
Management Development Committee shall determine the eligibility and appropriate
tier placement of any executives participating in the Policy (each such
participant referred to herein as “Executive”).

 

Qualifying Terminations

 

Each of the following termination events will constitute a “Qualifying
Termination” under this Policy. Benefits payable under each of the different
“Qualifying Termination” scenarios are as set forth elsewhere in this Policy.

 

·            Qualifying Termination without Change in Control: Involuntary
termination of the Executive by the Company without Cause, and without a Change
in Control of the Company;

 

·            Qualifying Termination following Change in Control: Involuntary
termination of the Executive by the Company without Cause, or voluntary
termination by the Executive for Good Reason, in each case within twenty-four
(24) months following the effective date of a Change in Control of the Company.

 

For purposes of this Policy and determining whether a Qualifying Termination has
occurred, the following definitions shall apply:

 

·            Cause: Any action or inaction by the Executive that constitutes (a)
gross negligence or willful misconduct in connection with the Executive’s duties
or in the course of the Executive’s employment with the Company; (b) any act of
fraud, embezzlement or theft in connection with Executive’s duties or in the
course of employment with the Company; (c) intentional wrongful damage to
property of the Company; (d) a substantial failure by the Executive to perform
his or her duties after notice to the Executive and a reasonable opportunity to
cure; (e) the Executive’s material breach of restrictive covenants contained in
any Company policy or any agreement between the Executive and the Company; or
(f) the Executive’s intentional wrongful disclosure of secret processes or
confidential information of the Company.

 







 

 

·            Good Reason: To the extent any such action has been taken without
the Executive’s written consent, the occurrence of any of the following events:
(a) the Company or its successor assigns to the Executive any duties materially
inconsistent with such Executive’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities with the Company
in effect immediately before the occurrence of the Change in Control, or
otherwise makes any material negative change in any such position, authority,
duties or responsibilities; (b) the Company or its successor takes any other
action that results in a material diminution in such position, authority, duties
or responsibilities or otherwise take any action that materially interferes
therewith; (c) the Company or its successor materially reduces the Executive’s
annual base salary or target annual bonus as in effect immediately before the
occurrence of the Change in Control, other than as part of a reduction of less
than ten percent (10%) that is applicable to all executives of the Company or
its successor; (d) the Company or its successor relocates the Executive’s
principal office more than fifty (50) miles from the participant’s principal
office at the time of the Change in Control, provided that such relocation
results in an increase to the participant’s daily commute time; or (e) the
Company fails to obtain assumption or adoption of this Policy by its successor
within ten (10) days following the applicable Change in Control.

 

·           Target Annual Bonus: For purposes of this Policy, an Executive’s
“target annual bonus” shall mean the target annual bonus amount applicable to
such Executive for the fiscal year in which the Qualifying Termination occurs,
with such amount to be determined, as applicable, by reference to either (a) the
target annual bonus amount contemplated by the Executive’s current Annual
Incentive Award, or (b) the target annual bonus amount contemplated for such
Executive by the Company’s Management Incentive Program.  With respect to
Executives eligible to receive Annual Incentive Awards, if no Annual Incentive
Award has yet been granted to such Executive by the Company’s Compensation
Committee for the fiscal year in which the Qualifying Termination occurs, then
the “target annual bonus” shall be calculated by reference to the target annual
bonus contemplated by the Executive’s most recently-granted Annual Incentive
Award.

 

·           Change in Control: As used in this Policy, the definition of “Change
in Control” shall be that set forth in the Quanex Building Products Corporation
2020 Omnibus Incentive Plan or any successor incentive plan, as in effect at the
time of such Change in Control. If no such incentive plan is in effect, then
“Change in Control” shall mean the occurrence of any of the following:

 

(a)                the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Covered
Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20 percent (20%) or more of either (i) the then
outstanding shares of the common stock of the Company (the “Outstanding Company
Common Stock”), or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control of the Company: (A) any acquisition directly from
the Company, (B) any acquisition by the Company, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (c) of this paragraph; or

 





 

 

(b)                during any period of two consecutive years following the
effective date of this Policy (the “Effective Date”), individuals who at the
beginning of such period constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Covered Person other than the Board; or

 

(c)                the consummation of (i) a reorganization, merger or
consolidation or sale of the Company, or (ii) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 50 percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Covered Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20 percent (20%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination, were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d)                the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

Severance Benefits

 

The benefits set forth below shall be paid in the event of a Qualifying
Termination:

 

Executive Tier Type of Qualifying Termination Severance Benefits to be Paid Tier
1

Qualifying Termination

without

Change in Control

·   2x base salary plus 2x target annual bonus at the time of Qualifying
Termination, payable in installments on normal payroll schedule; and

 

·   Pro-rata annual bonus for year of termination based on actual Company
performance and number of days worked by the Executive during the fiscal year,
to be paid at the same time bonuses are paid to active employees; and

 

·   Continued health and welfare benefits, or reimbursement thereof, for
eighteen (18) months for the Executive and his or her spouse and dependents,
subject to earlier termination when the Executive becomes eligible for such
benefits from a subsequent employer.

 

Qualifying Termination

following

Change in Control

·   2.5x base salary plus 2.5x target annual bonus at the time of Qualifying
Termination (or, if higher, at the time of Change in Control), payable in a lump
sum within fifteen (15) days of termination; and

 

·   Pro-rata target annual bonus for year of termination based on number of days
worked by the Executive during the fiscal year, payable in a lump sum within
fifteen (15) days of termination; and

 

·   Continued health and welfare benefits, or reimbursement thereof, for
eighteen (18) months for the Executive and his or her spouse and dependents,
subject to earlier termination when the Executive becomes eligible for such
benefits from a subsequent employer.

 

Tier 2

Qualifying Termination

without

Change in Control

·   1.5x base salary plus 1.5x target annual bonus at the time of Qualifying
Termination, payable in installments on normal payroll schedule; and

 

·   Pro-rata annual bonus for year of termination based on actual Company
performance and number of days worked by the Executive during the fiscal year,
to be paid at the same time bonuses are paid to active employees; and

 

·   Continued health and welfare benefits, or reimbursement thereof, for
eighteen (18) months for the Executive and his or her spouse and dependents,
subject to earlier termination when the Executive becomes eligible for such
benefits from a subsequent employer.

 

Qualifying Termination

following

Change in Control

·   2x base salary plus 2x target annual bonus at the time of Qualifying
Termination (or, if higher, at the time of Change in Control), payable in a lump
sum within fifteen (15) days of termination; and

 

·   Pro-rata target annual bonus for year of termination based on number of days
worked by the Executive during the fiscal year, payable in a lump sum within
fifteen (15) days of termination; and

 

·   Continued health and welfare benefits, or reimbursement thereof, for
eighteen (18) months for the Executive and his or her spouse and dependents,
subject to earlier termination when the Executive becomes eligible for such
benefits from a subsequent employer.

 

Tier 3

Qualifying Termination

without

Change in Control

·   1x base salary plus 1x target annual bonus at the time of Qualifying
Termination, payable in installments on normal payroll schedule; and

 

·   Pro-rata annual bonus for year of termination based on actual Company
performance and number of days worked by the Executive during the fiscal year,
to be paid at the same time bonuses are paid to active employees; and

 

·   Continued health and welfare benefits, or reimbursement thereof, for twelve
(12) months for the Executive and his or her spouse and dependents, subject to
earlier termination when the Executive becomes eligible for such benefits from a
subsequent employer.

 

Qualifying Termination

 following Change in Control

·   1.5x base salary plus 1.5x target annual bonus at the time of Qualifying
Termination (or, if higher, at the time of Change in Control), payable in a lump
sum within fifteen (15) days of termination; and

 

·   Pro-rata target annual bonus for year of termination based on number of days
worked by the Executive during the fiscal year, payable in a lump sum within
fifteen (15) days of termination; and

 

·   Continued health and welfare benefits, or reimbursement thereof, for
eighteen (18) months for the Executive and his or her spouse and dependents,
subject to earlier termination when the Executive becomes eligible for such
benefits from a subsequent employer.

 

 





 

 

If reimbursement of health and welfare benefits (for any of the above
termination events) is determined to be necessary in lieu of continued coverage
(as determined in the sole discretion of the Compensation & Management
Development Committee), such reimbursement will be made as monthly taxable cash
payments. Treatment of all equity awards or any other long-term incentive awards
will be governed by the applicable award agreements and plan documents.

 

Any payments due hereunder shall commence being made within sixty (60) days
following the date of termination, but in no event later than five (5) days
following the date on which the applicable Release and Separation Agreement
becomes irrevocable; provided that, if such 60-day period begins in one taxable
year and ends in a second taxable year, the payment shall commence in the second
taxable year.

 

Golden Parachute “Best Net”

 

If an Executive would be subject to an excise tax as a result of any severance
payment to be made hereunder, then payments and benefits will be reduced to the
extent required to eliminate such excise tax, if such reduction would result in
the Executive’s receipt of a greater after-tax amount as compared to the amount
he or she would receive net of excise tax if no such payment reduction were
made.

 





 



 

Conditions to Participation and Receipt of Severance Payments; Release and
Severance Agreement

 

By agreeing to participate in this Executive Severance Policy, and as a
condition to receiving any severance payments hereunder, the Executive agrees as
follows:

 

·           Release and Separation Agreement. The Executive and the Company
agree that the Company’s offer of severance benefits following a Qualifying
Termination is wholly conditioned on the Executive’s execution of a Release and
Separation Agreement tendered by the Company which will contain standard
provisions such as a full release and other appropriate provisions,
prohibitions, and obligations applicable to the Executive, including but not
limited to restrictive covenants relating to non-solicitation,
non-disparagement, and non-competition. The Company may forego the payment of
any or all severance benefits hereunder if the Executive refuses to sign such an
agreement tendered by the Company.

 

·           Confidentiality, Non-Use, and Return of Property. The Executive (a)
will not and has not taken, altered, destroyed, or deleted any files, documents,
electronically stored information (in whatever form, including electronic mail
and data) or other materials belonging to, or created by or on behalf of the
Company, whether or not containing any trade secrets or confidential
information; (b) during employment and thereafter, will not use or disclose any
of the Company's trade secrets or confidential information in any way or in any
format, including written information, information stored by electronic means,
and any information retained in the Executive’s memory, and shall hold in
confidence all non-public information regarding the Company's marketing,
business development, budgets or financial projections, or pending contracts,
proposals or solicitations; (c) acknowledges that all (i) correspondence,
proposals, notes, reports, memoranda, records and files; (ii) plans,
specifications, drawings, blueprints, and designs; (iii) training, service or
other manuals; (iv) customer or personnel lists or files, including mailing or
contact lists; (v) computer software, programs, disks or files; (vi) tools,
materials or equipment; (vii) photographs, photostats, negatives, undeveloped
film; (viii) tape or electronic recordings (ix) information contained on any
electronic storage or communications device used by the Executive during his or
her employment with the Company, including those furnished by the Company and
those owned by the Executive, and (x) any other documents or programs, whether
compiled by the Executive or other employees of the Company, or its contractors,
vendors or consultants, and those which were made available to the Executive
while employed at the Company, which contain any confidential information or
trade secrets or concern or describe any part of the Company's business, the
Executive’s employment or the Company's or Executive’s dealings, transactions or
communications with any customers (all of which is hereinafter collectively
referred to as Company Information), are and shall remain the sole and exclusive
property of the Company; (d) during employment and thereafter, has not kept in
his or her possession, and will not disclose nor deliver to anyone else any
Company Information whether in electronic, paper or any other format; and (e)
has returned to the Company all of the Company's property and all Company
Information which had been in the Executive’s possession, including, but not
limited to all access cards, notes, data, forms, reference and training
materials, applications, memoranda, computer programs, print-outs, disks and the
information contained in any computer, and any other records which contain,
reflect or describe any confidential or proprietary information or trade secrets
belonging exclusively to the Company.

 





 

 

The provisions set forth herein apply to any Company Information contained on or
within any personal computer, mobile device, cell phone, iPad, or any other
telephonic or electronic communication or data storage device, including those
owned by the Executive which were used during the Executive’s employment with
the Company (all of which are hereinafter collectively called “Electronic
Devices”). As a condition to receipt of the Severance Benefit described herein,
the Executive will deliver to the Company any files, records, notes or other
documents, and any Electronic Devices which were used during the Executive’s
employment with the Company and which contain any Company Information. The
Company shall have the right to inspect any Electronic Device and to remove any
Company Information therefrom, and to retain any file, record, note or other
document containing Company Information.

 

·            Arbitration of Disputes; Repayment of Legal Fees. Any dispute
relating to the application, administration, or interpretation of this Policy
shall be settled by arbitration administered in Houston, Texas, by the American
Arbitration Association in accordance with its then effective arbitration rules.
In the event of a dispute relating to the application of this Policy, the
Company will reimburse the Executive for his or her actual legal fees and
expenses, if the Executive prevails on at least one material issue related
hereto.

 

·            No Limitation or Restriction on Whistleblower Rights.
Notwithstanding anything in this Policy to the contrary, this Policy is not
intended to, and shall be interpreted in a manner that does not, limit or
restrict any Executive from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the U.S. Securities Exchange Act of
1934).

 

Miscellaneous Provisions

 

·            Multiple Severance or Termination Scenarios. In no event will an
Executive receive severance payments under multiple executive tiers, under
multiple Qualifying Termination scenarios, or under multiple Company severance
policies, Severance Agreements, or Change in Control Agreements, or any
combination thereof.

 

·           Administration of Policy. This Executive Severance Policy is
administered by the Compensation & Management Development Committee, which shall
have full and exclusive power and authority to administer the Policy and to take
all actions that the Policy expressly contemplates or that such Committee, in
its sole discretion, determines are necessary or appropriate in connection with
the administration of the Policy with respect to any Qualifying Termination and
any severance payment to be made hereunder.

 

·           Precedence. This Executive Severance Policy supersedes and takes
precedence over any Severance Agreement or Change in Control Agreement in place
between the Company and any Executive who participates herein.

 

·           Third-Party Beneficiaries. If the Executive is or was employed by a
subsidiary of the Company, then such subsidiary is intended to be a third-party
beneficiary of this Agreement and shall have the right to enforce this
Agreement, including but not limited to the provisions relating to restrictive
covenants and the Executive’s required entry into a release and severance
agreement prior to the payment of any amounts hereunder.

 





 

 

·            Repayment of Severance Amounts under Certain Circumstances. In the
event that the Executive breaches or otherwise fails to abide by the terms of a
Release and Severance Agreement required by this Policy, then (a) any unpaid
amounts at the time of such breach shall be forfeited in their entirety, and (b)
any severance or similar amounts that had been previously paid to such Executive
under this Policy shall be repaid to the Company by the Executive within thirty
(30) days of such breach.

 

·            Compliance with Section 409A of the Code. This Executive Severance
Policy is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and shall be construed and interpreted in accordance with such intent.
To the extent that a payment is subject to Section 409A of the Code, the payment
shall be granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Compensation & Management
Development Committee. Any provision of this Executive Severance Policy that
would cause the grant of an award or the payment, settlement or deferral thereof
to fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under Section
409A of the Code.

 

Notwithstanding anything contained herein to the contrary, an Executive shall
not be considered to have terminated employment with the Company for purposes of
any payments under this Executive Severance Policy which are subject to Section
409A of the Code until the Executive would be considered to have incurred a
"separation from service" from the Company within the meaning of Section 409A of
the Code.

 

Should any payments made in accordance with the Policy to a “specified employee”
(as defined under Section 409A of the Code) be determined to be payments from a
nonqualified deferred compensation plan and are payable in connection with an
Executive’s “separation from service” (as defined under Section 409A of the
Code), that are not exempt from Section 409A of the Code as a short-term
deferral or otherwise, these payments, to the extent otherwise payable within
six (6) months after the Executive’s separation from service, and to the extent
necessary to avoid the imposition of taxes under Section 409A of the Code, will
be paid in a lump sum on the earlier of the date that is six (6) months and one
day after the Executive’s date of separation from service or the date of the
Executive’s death. For purposes of Section 409A of the Code, the payments to be
made to an Executive in accordance with this Policy shall be treated as a right
to a series of separate payments.

 

To the extent required to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts reimbursable to an Executive under this Policy
shall be paid to such Executive on or before the last day of the year following
the year in which the expense was incurred and the amount of expenses eligible
for reimbursement (and in-kind benefits provided) during any one year may not
effect amounts reimbursable or provided in any subsequent year.

 

The Company makes no representation that any or all of the payments described in
this Policy will be exempt from or comply with Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to any
such payment. The Executive shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.

 

·            Term of Policy. This policy continues until terminated or amended
by the Company’s Board of Directors, provided that any termination and any
amendment that reduces benefits or eliminates participants will not be effective
until one year after notice is provided to participants; and no termination or
amendment that reduces benefits or eliminates participants will be effective if
a Change in Control occurs during such one-year notice period, or if any such
change is adopted during the 24 months following any Change in Control.

 





 

